Citation Nr: 1015180	
Decision Date: 04/26/10    Archive Date: 05/06/10

DOCKET NO.  08-38 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for adjustment disorder.

2.  Entitlement to an initial evaluation in excess of 10 
percent for a gastrointestinal disorder with dyspepsia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had service with the Nebraska Army National Guard 
including a period of active duty for training (ACDUTRA) from 
April 2006 to August 2006 and a period of service performed 
under Title 10 orders from November 2006 to December 2007.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

By the March 2008 decision, service connection for adjustment 
disorder was granted and a 10 percent rating was assigned.  
In July 2008, after the Veteran appealed the initial 
disability evaluation, the RO awarded a 30 percent rating for 
the Veteran's adjustment disorder, effective from the 
original grant of service connection.  Because less than the 
maximum available benefit for a schedular rating was awarded, 
the issue is properly before the Board.  See AB v. Brown, 
6 Vet. App. 35 (1993).

In February 2010, the Veteran testified at a hearing before 
the Board.  At the hearing, the Veteran submitted additional 
evidence to the Board in the form of a letter from a VA 
physician's assistant.  The Veteran waived review of the 
newly submitted evidence by the agency of original 
jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2009).  
During the hearing, the Veteran also waived review by the AOJ 
of additional evidence that was associated with the claims 
file subsequent to the issuance of the statement of the case 
(SOC).  Thus, the Board will consider such evidence in the 
adjudication of this appeal.

(The decision below addresses the Veteran's appeal of the 
initial evaluation for adjustment disorder.  The appeal of 
the initial evaluation for a gastrointestinal disorder is 
addressed in the remand that follows the Board's decision.)


FINDING OF FACT

Since the award of service connection, the Veteran's 
adjustment disorder has been manifested by symptoms that have 
included anxiety, anger, irritability, memory loss, 
hypervigilance, lack of concentration, nightmares, and sleep 
impairment, which have resulted in no more than occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for service-connected adjustment disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9440 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a 
decision as to the issue of entitlement to an initial 
evaluation in excess of 30 percent for adjustment disorder 
has been accomplished.  Through a December 2007 notice 
letter, the RO notified the Veteran and his representative of 
the information and evidence needed to substantiate the 
Veteran's underlying claim of service connection (then 
characterized as residuals of a traumatic brain injury).  
That letter provided the Veteran with the general criteria 
for assigning disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The 
Board also finds that the December 2007 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
Veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
asked the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disability.

In any event, as is the case here, once a veteran disagrees 
with an initial determination, other provisions apply to the 
remainder of the adjudication process, particularly those 
pertaining to the issuance of rating decisions and SOCs.  See 
38 U.S.C.A. §§ 5104(a), 7105(d) (West 2002); 38 C.F.R. 
§§ 3.103(b)(1), 19.29 (2009); Dingess, 19 Vet. App. at 490-
91; see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 
(2007).  Consequently, a remand for further VCAA notification 
is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
adjustment disorder claim.  The Veteran's service treatment 
records have been obtained and associated with the claims 
file, as have treatment records from the VA Medical Center 
(VAMC) in Lincoln, Nebraska.  Notably, the Veteran has 
indicated that he has not received psychiatric treatment from 
any VA or private facility.  In January 2008, the Veteran was 
provided two VA examinations in connection with his claim, 
the reports of which are of record.  Those examination 
reports contain sufficient evidence by which to evaluate the 
Veteran's adjustment disorder in the context of the 
appropriate diagnostic code.  Thus, VA has properly assisted 
the Veteran in obtaining any relevant evidence.

II. Analysis

The Veteran asserts that his service-connected adjustment 
disorder has been more disabling than initially rated.  He 
contends that a rating in excess of 30 percent is warranted.

Since the award of service connection, the Veteran's 
adjustment disorder has been evaluated as 30 percent 
disabling under Diagnostic Code 9440.  Under that diagnostic 
code, a 30 percent rating is assigned for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment; mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

Lastly, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130 (Diagnostic Code 9440) (2009).

A review of the evidence of record reveals that the Veteran 
underwent VA psychiatric examination on two occasions in 
January 2008.  VA psychiatrist E.A.H. examined the Veteran 
for residuals of a traumatic brain injury (TBI).  After 
reviewing the claims file and conducting an examination, Dr. 
E.A.H. found that the Veteran did not have a TBI.  Instead, a 
diagnosis of adjustment disorder was provided.  The Veteran 
reported experiencing symptoms of short-term memory loss, 
lack of concentration, and problems sleeping.  Dr. E.A.H. 
assigned a GAF (global assessment of functioning) score of 70 
and characterized the psychiatric symptoms as in the mild 
range.  Dr. E.A.H. gave the opinion that the Veteran's 
adjustment disorder results in signs and symptoms that are 
transient or mild and decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
distress.

Based on Dr. E.A.H.'s report, a rating in excess of 30 
percent is not warranted.  In fact, Dr. E.A.H.'s opinion 
regarding the severity of the Veteran's adjustment disorder 
is more akin to the language set forth in the criteria for a 
10 percent rating.  See 38 C.F.R. § 4.130 (Diagnostic 
Code 9440).  To the extent the Veteran has experienced memory 
loss and sleep impairment, those manifestations are 
contemplated by the initially assigned 30 percent rating.  
Symptoms indicative of a higher rating were not shown on 
examination.  The Veteran had no history of suicide attempts 
or violence.  He was clean, casually dressed, and oriented in 
person, time, and place.  The Veteran's psychomotor activity 
was unremarkable and his speech was spontaneous, clear, and 
coherent.  His mood was good and his affect was appropriate.  
The Veteran's thought process and thought content were 
unremarkable.  He had no delusions or hallucinations.  The 
Veteran understood the outcome of his behavior that he has a 
problem.  He did not have inappropriate, obsessive, or 
ritualistic behavior.  The Veteran did not have panic attacks 
or homicidal or suicidal thoughts.  His impulse control was 
good and he had no episodes of violence.  The Veteran was 
able to maintain minimum personal hygiene and perform his 
activities of daily living.  Notably, although he complained 
of short-term memory impairment, his remote, recent, and 
immediate memory were normal on examination.  Additionally, 
the Veteran was married and in the midst of seeking 
employment at the time of the examination.  Given this 
evidence, the level of severity approximating a 50, 70, or 
100 percent rating was not shown at the time of Dr. E.A.H.'s 
January 2008 examination.

A separate VA "TBI" examination was conducted in January 
2008 by T.D.F.  To the extent the examination addressed the 
manifestations of the Veteran's adjustment disorder, it was 
noted that he experienced memory problems, nightmares, sleep 
impairment, anxiety, hypervigilance, anger, and irritability.  
T.D.F. indicated that the Veteran was alert and oriented, had 
normal speech, had no panic attacks, had no hallucinations, 
and had no psychotic or depressive symptoms.  Notably, T.D.F. 
stated that the Veteran's perceived memory problems were not 
currently causing significant functional deficits.  T.D.F. 
assigned a GAF score of 65 equating to some mild symptoms 
according to DSM-IV.  Similar to Dr. E.A.H.'s examination 
report, this second VA examination report does not show that 
the Veteran's adjustment disorder approximates the criteria 
for a higher initial rating.  The manifestations are 
contemplated by the 30 percent rating that has already been 
assigned.

The claims file contains VA medical records from the Lincoln 
VAMC dated from January 2008.  However, the Veteran has not 
received any formal psychiatric treatment.  The records 
include references to complaints of memory loss and insomnia, 
as well as a notation of a GAF range between 65 and 70, but 
they do not contain the type of comprehensive medical 
evidence set forth in the two January 2008 examination 
reports that best addresses the disabling effects of the 
Veteran's adjustment disorder.  The VA treatment records 
reflect that the Veteran had a child since the two 
examinations and became employed as a subcontractor in 
construction.  These occurrences appear to show that the 
Veteran is more able to establish and maintain social and 
occupational relationships rather than less so.

The Board has considered the Veteran's statements and hearing 
testimony, as well as his spouse's testimony, regarding the 
problems they associate with the Veteran's adjustment 
disorder.  The identified problems consist of symptoms 
identified in the January 2008 VA examination reports.  The 
Veteran's representative equated the Veteran's increased 
apprehension and hypervigilance to panic attacks.  However, 
the VA examiners did not indicate that the Veteran 
experienced panic attacks and the Veteran has expressly 
denied experiencing panic attacks.  In any case, symptoms 
akin to weekly panic attacks are contemplated by a 30 percent 
rating.  Given this evidence, the Board does not find the lay 
statements and hearing testimony to be supportive of an 
assignment of a higher initial rating for adjustment 
disorder.

The above determination is based upon consideration of 
applicable rating provisions.  It should also be pointed out 
that there is no showing that the Veteran's adjustment 
disorder has reflected so exceptional or unusual a disability 
picture as to warrant the assignment of any higher evaluation 
on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) 
(2009).  The symptoms of his disability have been accurately 
reflected by the schedular criteria.  Without sufficient 
evidence reflecting that the Veteran's disability picture is 
not contemplated by the rating schedule, referral for a 
determination of whether the Veteran's disability picture 
requires the assignment of an extra-schedular rating is not 
warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 
(2008).

For all the foregoing reasons, the Board finds that the claim 
for an initial rating in excess of 30 percent for adjustment 
disorder must be denied.  This is so since the effective date 
of the award of service connection.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the Veteran's claim for a higher 
initial rating, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial evaluation in excess of 30 percent for adjustment 
disorder is denied.


REMAND

The Board finds that additional development is warranted 
regarding the issue of entitlement to an initial evaluation 
in excess of 10 percent for a gastrointestinal disorder with 
dyspepsia.  Based on the Veteran's hearing testimony, there 
is an indication that his gastrointestinal disorder has 
worsened or, at the least, that he experiences additional 
symptoms than those documented during the most recent VA 
examination that was conducted in January 2008.  
Additionally, the January 2008 general physical examination 
pertained to multiple claimed disabilities and it did not 
focus solely on the severity of the gastrointestinal 
disorder.  Therefore, the Board finds that the Veteran should 
be afforded another VA compensation examination to assess the 
current degree of disability of his gastrointestinal disorder 
with dyspepsia.  See Palczewski v. Nicholson, 21 Vet. 
App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 
403 (1997).

The initial rating of 10 percent contemplates two or more of 
the symptoms for a 30 percent rating for a disability 
analogous to a hiatal hernia but of less severity.  See 
38 C.F.R. § 4.114 (Diagnostic Code 7346) (2009).  A 30 
percent rating is warranted for persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 50 
percent rating is warranted for symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health.  At the hearing, the Veteran and his 
representative stated that the symptoms have been productive 
of considerable impairment of health.  Given that the 
pertinent rating criteria include language regarding the 
level of impairment of health in addition to a list of 
illustrative symptoms, an examination report that will be 
most helpful in evaluating the gastrointestinal disorder will 
document the symptoms manifested by the disability and will 
contain opinion as to the level of impairment of health-
severe, considerable, or less severe than considerable 
impairment.

It appears that the Veteran continues to receive regular 
treatment at the Lincoln VAMC.  Updated treatment records 
should be obtained in light of the remand.

Accordingly, this issue is REMANDED for the following 
actions:

1.  Obtain the Veteran's more recent 
treatment records (since October 2009) 
from the Lincoln VAMC and associate the 
records with the claims folder.

2.  Schedule the Veteran for a VA 
examination to determine the level of 
disability of his gastrointestinal 
disorder.  (Advise the Veteran that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his appeal.  See 
38 C.F.R. § 3.655 (2009).)  The entire 
claims file, to include a complete copy 
of this remand, should be made available 
to, and reviewed by, the designated 
examiner.  The examiner should delineate 
all symptoms (along with their severity 
and frequency) attributable to the 
Veteran's gastrointestinal disorder such 
as:  pain, vomiting, material weight 
loss, hematemesis, melena, anemia, 
recurrent epigastric distress, dysphagia, 
pyrosis, regurgitation; or substernal, 
arm, or shoulder pain.  The examiner 
should also express an opinion as to 
whether the disability is productive of 
severe, considerable, or less than 
considerable impairment of health.  If 
diagnostic testing and/or specialist 
consultations are deemed to be necessary 
by the examiner, these should be 
performed.  A complete rationale for all 
opinions should be provided.

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue of entitlement to an 
initial rating in excess of 10 percent 
for a gastrointestinal disorder with 
dyspepsia.  If the benefit sought is not 
granted, furnish the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


